Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons of Allowance

Claims 1-19 are allowed.
The following is an examiner’s statement reason’s for allowance.

The prior art references most closely resembling the applicant claimed invention are York et al U.S. PGPUB (U.S. 2019/0207860) and Turner et al (U.S. 7,254,114).

First York disclosed, “An example method comprises receiving flow packets from network traffic analyzing platforms, for each particular flow packet: identify the particular flow packet as belonging to one of at least two flow packet types based on a format, if the particular flow packet is sFlow, determine if the particular flow packet is an sFlow sample, counter record, or a third packet type, if the particular flow packet is the sFlow sample or counter record, identify a flow source of the particular flow packet and at least one metric, and update a flow source data structure else ignore the particular flow packet, and if the particular flow packet is a second flow packet type: if the particular flow packet is of a format that matches a template, identify the flow source, and update the flow source data structure to include the identified flow source and the at least one metric.”. However York failed to disclose the network traffic analyzing platforms being in 

 have been deemed allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.
The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571)-272-3880. The fax for this group is (703)-746-7239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443